DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 5-7 and 25-28 are examined herein.

Election/Restrictions
Newly submitted claims 29-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 29-34 are toward the intermediate composition of claim 5, therefore if they were presented in the originally treated claim set, restriction would have been requested based on intermediate and final products.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 29-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the unit of “%”, however, fails to indicate the type of percentage, therefore the scope of such a claim is unclear.











Claim Interpretation
With regard to the prior art, claim 5 encompasses:
A sweetener composition comprising:
any amount of a glycoside blend, comprising:
wherein at least 60 % of the glycoside blend, comprising: 
from 30% to 60% rebaudioside A (i.e. any amount in the sweetener composition as a whole, based on the open amount of the glycoside blend in the sweetener); and 
from 40% to 70% rebaudioside D  (i.e. any amount in the sweetener composition as a whole, based on the open amount of the glycoside blend in the sweetener). 









Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 and a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

103 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 and 25-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Prakash.

Independent claim 5
Prakash teaches methods of making sweetener compositions (ti., ab.) comprising high potency sweeteners (ab.).

Type of high potency sweeteners
Prakash teaches that the high potency sweeteners include combinations of stevioglycosides, including: rebaudioside A and rebaudioside B (0058, and ref. clm. 3), both steviol glycosides, as claimed. 



Prakash does not limit the amount of the high potency sweeteners used in the composition made (see ref. clms. 1 and 3, then the teaching as a whole).
Therefore, because Prakash must be interpreted based on the scope it sets forth, this teaching provides for a combination of rebaudioside A and rebaudioside B in any amount from above zero up to 99.9 wt%, each, which makes obvious the claim of:
any amount of rebaudioside A (Reb A) in the sweetener composition as a whole, including: from 30% to 60% rebaudioside A in at least 60 wt% of a glycoside blend; and 
any amount of rebaudioside D (Reb D) in the sweetener composition as a whole, including: from 40% to 70% rebaudioside D in at least 60 wt% of a glycoside blend,
because the teaching also imparts that such a thing was known to have been done, one of skill in the art would have had a reasonable expectation of success. 

Obvious amount of combination of high potency sweeteners
In the alternative, because claim 1 of Prakash provides an open amount of the Reb A and Reb B in the sweetener composition as a whole, one in the art would have the skill to use any desired amount because the broad teaching encompasses this, and therefore they would have a reasonable expectation of success that the claimed ranges would have been obvious, including: 
any amount of rebaudioside A (Reb A) in the sweetener composition as a whole, including: from 30% to 60% rebaudioside A in at least 60 wt% of a glycoside blend; and 
any amount of rebaudioside D (Reb D) in the sweetener composition as a whole, including: from 40% to 70% rebaudioside D in at least 60 wt% of a glycoside blend. 



The teaching above, provides the claim of from 30 to 60% rebaudioside A, based on the at least 60% of a glycoside blend; and from 40 to 70% rebaudioside D based on at least 60% of a glycoside blend.

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  




At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claims 6-7, Prakash teaches that the high potency sweeteners include combinations of stevioglycosides, including: rebaudioside A and rebaudioside D (0058, and ref. clm. 3), in amounts of above zero up to about 99.9 wt%, which anticipates and encompasses the claim wherein rebaudioside A and rebaudioside D comprise;
at least 80% of the glycoside blend, as in claims 6; and .  
at least 90% of the glycoside blend, as in claims 7.  





As for claim 25, it would be reasonable to expect that similar compositions have similar functionality/properties, including: 
wherein the glycoside blend in water provides:

a sweetness at a blend concentration of at least 303 ppm of rebaudioside A and rebaudioside D; and 
both an isosweet concentration of rebaudioside A alone and an isosweet concentration of rebaudioside D alone are higher than the blend concentration.  

As for claim 26, it would be reasonable to expect that similar compositions have similar functionality/properties, including: 
the glycoside blend in water provides a sweetness and a bitterness at a blend concentration of at least 303 ppm of rebaudioside A and rebaudioside D; 
both an isosweet concentration of rebaudioside A alone and an isosweet concentration of rebaudioside D alone are higher than the blend concentration; and 
the bitterness is less than a bitterness of both the isosweet concentration of rebaudioside A alone and the isosweet concentration of rebaudioside D alone.  

As for claim 27, it would be reasonable to expect that similar compositions have similar functionality/properties, including: 
wherein the sweetness provided by the glycoside blend in water at a blend concentration of at least 353 ppm has an SEV greater than 7.8.  

As for claim 28, Prakash teaches the sweetener composition further comprises: a bulking agent (0865), a fiber (0006), a flavoring (0006), a sweetness enhancer (0089), or combinations thereof (at least 0089).  
Response to Arguments
 
Objections
It is asserted, that the Examiner objected to the form of claims 5-9, pointing to MPEP 608.01(k) [sic, MPEP 608.01(m)] and 37 CFR 1.75. The MPEP and 37 CFR 1.75(i) say "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." This is merely a preference, not a requirement; cf. the mandatory language in 37 CFR 1.75(f) (claims "shall be numbered consecutively") and 37 CFR 1.75(h) ("claims must commence on a separate physical sheet"). To advance prosecution, claim 5 has been reformatted to address this objection. Each of claims 6 and 7 include a single element, so they already comply with this preference. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
112(b) Rejections 
The Examiner rejected all of the claims under 35 USC §112(b) as unclear, raising three concerns with claim 5. The first rejection alleges claim 5 is unclear because the type of percentage is not stated in the claim. One skilled in the art reading claim 5 in light of the specification would realize it is a percentage by weight. If the Examiner deems it necessary, we can amend claim 5 to state as much. 
In response, Applicant’s timely response is appreciated, however no evidence of such support is provided, therefore said Rejection stands.


It is asserted, that the second rejection, as understood, argues that the parenthetical in claim 5 is unclear because claim 5 is in an "improper" format. Claim 5 has been reformatted, which should address this concern. 
In response, Applicant’s timely response is appreciated, and said rejection is not re-issued herein.

It is asserted, that the undersigned doesn't understand the third rejection, wherein, 
Claim 5 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation at least 60% of a glycoside blend, and the claim also requires: at least 18 to 36 wt% of rebaudioside A with at least 24 to 42 wt% of rebaudioside D, which presents a narrower statement of the range/limitation because at least 18 and at least 24 sum to at least 42% of a glycoside blend, which is less than at least 60% of a glycoside blend. 



The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 5 claim says the glycoside blend comprises from 30% to 60% rebaudioside A and from 40% to 70% rebaudioside D (of the total rebaudioside A and rebaudioside D in the glycoside blend). It also says rebaudioside A and rebaudioside D comprise at least 60% of the glycoside blend. It appears the Examiner chose to multiply the stated ranges of rebaudioside A and D by 0.60, then used that calculation, not the language of the claim, to reject the claims. That is improper and claim 5 is clear. 
	In response, to clarify the scope of the claim, Claim 5 does not recite the broad recitation at least 60% of a glycoside blend.  Claim 5 clearly sets forth a glycoside blend, wherein the Reb A and Reb B make up at least 60 % of the glycoside blend, however, the amount of the glycoside blend in the sweetener composition is not claimed.
	As for the rejection discussed above, in light of the broad recitation of any amount of a glycoside blend, it have not been re-issued herein.

It is asserted, that the claim interpretation does not reflect the full scope of claim 5, including wherein there is at least 60% of a glycoside blend.
In response, the scope of Claim 5 does impart that there is at least 60% of a glycoside blend in the sweetener composition, no amount of a glycoside blend in the claimed sweetener composition is claimed. Please note the modified Claim Interpretation that encompasses the full scope of claim 5.
	  
Applied Art 
It is asserted, that Hughes also mentions one can include 0.001% to 20%, preferably 0.01-5% of a laundry list of other classes of ingredients, including flavouring agents, thickeners, coloring agents, glycerin, buffers, salts, acids, chelating agents, fillers, sweeteners, and bulking agents. 
In rejecting claim 5 as anticipated, the Examiner contends Prakash "provides for a combination of rebaudioside A and rebaudioside B in any amount from above zero up to 99.9 wt%, each." Presumably, the Examiner meant to refer to rebaudioside A and7 
 rebaudioside D, but the undersigned can't confirm that as he found no passage mentioning up to 99.9% of anything, be it rebaudioside A, rebaudioside B, or rebaudioside D. 
At no point does Prakash teach or suggest the composition of claim 5 in which rebaudioside A and rebaudioside D are present at 30-60% rebaudioside A and 40-70% rebaudioside D, based on the total rebaudioside A and rebaudioside D in the glycoside blend. As a matter of fact, Prakash never mentions any amount of rebaudioside D. The Examiner even admits as much - "Prakash does not provide specificity of the amounts of Reb. A and Reb. D used in the sweetener composition." Prakash thus can't anticipate claim 5 or its dependent claims 6, 7, and 25-28. This rejection must be withdrawn. Rejection under 103 
In response, Prakash provides an open teaching regarding the amounts of Rev A and Rev. D in the sweetener composition as a whole (0036 and ref. claim 3) which anticipates the claimed amounts. Absent a showing of specificity, the modified rejection also makes said amounts obvious. 

It is asserted, that the Examiner rejects claims 5-9 as obvious over Prakash either alone or combined with Hughes, Goldman, and CCC. The Examiner calls out claim 3 and paragraph 0058 of Prakash to support this rejection. Claim 3 lists 37 natural high- potency sweeteners, a number of salts, and any possible combination of those compounds. Paragraph 0058 includes rebaudioside A and rebaudioside D in a non- limiting list of 11 steviol glycosides that can be combined. Even if one picks just a 2- component combination, that leaves 211 permutations - over 2,000 possibilities. 
Tellingly, the next sentence of the paragraph 0058 omits rebaudioside D from a list of steviol glycosides suitable to combine with rebaudioside A. Exemplary rebaudioside A content is typically >70%. 
At no point does Prakash suggest combining rebaudioside A and rebaudioside D in the claimed percentages. 
To the contrary, Prakash explicitly steers readers away from a combination of rebaudioside A and rebaudioside D. Prakash, therefore does not even remotely suggest a glycoside blend glycoside blend having from 30% to 60% rebaudioside A and from 40% to 70% rebaudioside D (of the total rebaudioside A and rebaudioside D in the glycoside blend), and in which rebaudioside A and rebaudioside D comprise at least 60% of the glycoside blend. 
If anything, Prakash actually teaches away from such a blend by omitting mention of rebaudioside D as suitable for combining with rebaudioside A. The rejection of claim 5 as obvious over Prakash alone falls short of the standards for establishing obviousness under §103. Hence, claim 5 and dependent claims 6, 7, and 25-28 are patentable over Prakash. 
In response, para. 0058 clearly does not limit the use of Reb. A and Reb. D together as it states: “Non-limiting examples of suitable stevioglycosides which may be combined include rebaudioside A, … rebaudioside D…” This broad teaching including the broad embodiment (in claim 3), wherein Reb. A and Reb. D are combined in open (i.e. any) amounts encompasses the broad claim which encompasses any amount of these ingredients in a sweetener composition, as the amount of the glycoside blend is not limited in the sweetening composition as a whole.  

It is asserted, that the understand fails to follow the Examiner's logic in relying on Hughes. The Examiner contends Hughes "provides specificity for an amount of Rev. A that encompasses the claim of at least 18 to 36 wt% of rebaudioside A in the sweetener composition." Hughes teaches no such thing. Hughes includes "stevia sweeteners" in a laundry list of classes of ingredients that includes thousands if not millions of compounds. Hughes suggests using 0.001-20%, preferably 0.01-5%, of all of these ingredients combined. To the extent the rejection is understood, it appears the Examiner reads Hughes to suggest rebaudioside A is 0.001-20% of the total prostate treatment. If so, it appears the Examiner speculates at least 18% of that 20% is rebaudioside A, leaving a maximum of 2% for everything else, including rebaudioside D. That 9:1 ratio of rebaudioside A to rebaudioside D precludes any possibility of having from 30% to 60% rebaudioside A and from 40% to 70% rebaudioside D (of the total rebaudioside A and rebaudioside D in the glycoside blend). Thus, even this tortured reading of Hughes fails to cure the deficiencies of Prakash and claim 5 is patentable over that combination. 
Turning to Graham, the Examiner apparently assumes the inulin, maltodextrin, and polydextrose are all present at their minimum concentration (totaling 74%) in Graham's sweetener. Assuming the remaining 26% of the composition is all rebaudioside D would get over the Examiner's calculated threshold of 24%. Graham never mentions rebaudioside A or rebaudioside D, referring instead to just "stevia sweeteners." Assuming rebaudioside D is the entire remaining 26%, or at least the Examiner's calculated 24%, of the composition is unwarranted. Even if one were to make that assumption, that would leave no more than 2% of that 26% for rebaudioside A. That 1:13 ratio of rebaudioside A to rebaudioside D precludes any possibility of having from 30% to 60% rebaudioside A and from 40% to 70% rebaudioside D (of the total rebaudioside A and rebaudioside D in the glycoside blend). Thus, even this unwarranted interpretation of Graham fails to cure the deficiencies of Prakash and claim 5 is patentable over that combination, as well. 
CCC is cited just as teaching that rebaudioside A and rebaudioside B 
(rebaudioside D?) are stevia sweeteners. This supplements Graham's use of the term, but it can't fix the shortcomings of Prakash combined with Graham. 
It appears the Examiner inferentially suggests combining Prakash with both 
Hughes and Graham to get up to 20% of rebaudioside A and up to 26% rebaudioside D to arrive at the sweetener of claim 5. That defies all logic. As the undersigned understands it, the Examiner assigns all of the 0.001-20% of the ancillary ingredients in Hughes' composition to reb A; assigns the entire 26% of Graham's composition that is not inulin, maltodextrin, and polydextrose to rebaudioside D; then adds them together to get at least 18% reb A and at least 24% rebaudioside D in the composition for a total of 42%. That directly contradicts the 20% maximum in Hughes and the 26% maximum of Graham. Contradicting the explicit teachings of Hughes and Graham is an improper basis for rejecting claim 5. 
Hence, claim 5 is patentable over any defensible combination of Prakash, Hughes, Graham, and CCC. Claims 6, 7, and 25-28 depend from claim 5 and are patentable both on that basis and on their own merits. New claims 39-34 are also patentable over these references alone or in combination. 
In response, claim 5 is extremely broad, requiring any amount of a glucoside blend in a sweetener composition, which means the amounts of the ingredients in the any amount of the glycoside blend are encompasses by a teaching of any amount in a sweetener composition as a whole. The claim does not limit the types of amounts of other type of Reb used in the compositions, and does not limit the amounts of any particular type of Reb in the composition as a whole.  Claim 5 merely recited the use of Reb. A and Reb. D in the composition as a whole, wherein the amount it of any amount of a sweetener composition, which is extremely broad.  Therefore an equally broad reference applies herein. Prakash provides a broad use of the claimed ingredients therefore it is in point in fact related to the claim
Since Applicant does not agree with how the secondary references were applied they have been withdrawn above, as Prakash alone indeed makes the broad claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: RU 2282367 C1 (published August 27, 2006) also teaches the use of up to 100 wt% of stevia sweeteners (see Basic Summary).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793